DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Galetzky in view of Byrnes and DE202018000616.
Galetzky discloses a  tool  (100) integrally formed from a single material and comprising: an engagement portion, configured to contact, strike, or otherwise engage a target material, device, or item; a handle portion, configured to receive a user’s fingers, thumbs, or hands wrapped there around; one or more openings or orifices (20) in the handle portion (see figure 7), configured such that during a use a user may maintain skin-to-skin contact between the user’s fingers, thumb, and/or hand; wherein the tool is used as a musical plectrum and the engagement portion is configured for striking, plucking, or otherwise contacting a string on a musical instrument ; further comprising a pinch portion (the area between the handle and the tip) disposed between the engagement portion and the handle portion, the pinch (any portion of the plectrum’s surface) portion configured to be gripped or pinched by a user’s fingers and/or thumbs; wherein the one or more openings or orifices are surrounded by the handle portion (the distal rounded end of the device)) wherein the one or more openings (see figure 2) or orifices are disposed in the pinch portion; wherein the one or more openings or orifices are formed from a cut- out or indent in the handle portion (see figures 1-9), and wherein the aperture is partially surrounded by the handle portion; wherein the one or more openings or orifices changes the flexibility of the tool (see claim 1). Galetzky further discloses wherein the tool is comprised of wood, nylon, celluloid, acetal, Delrin, fiberglass, carbon fiber, metal, silicone, non-porous plastics, or any combination thereof (column 1, line 29).
Galetzky does not disclose the use of orifices disposed in the engagement portion.
Byrnes discloses the use of a tool (10) integrally formed from a single material and comprising: an engagement portion, configured to contact, strike, or otherwise engage a target material, device, or item; a handle portion, configured to receive a user’s fingers, thumbs, or hands wrapped there around with one or more openings or orifices (32) are disposed in the engagement portion; wherein the tool further comprises one or more protrusions, indents,  textures, ridges, or other surface features configured to assist with a user’s grip of the tool (see figure 1).
Galetzky and Byrnes do not disclose of a handle extending from a side.

DE202018000616 discloses the use of a tool integrally formed with an engagement portion and  handle portion extending laterally from a side of the engagement  portion. 
Galetzky, Byrnes, and DE202018000616  do not disclose a specific size and shapes orifice.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed in Galetzky to include the orifice in the engagement portion as disclosed in Byrnes, the handle location as disclosed in DE202018000616in and a specific size and shape in order to provide a containing a flexible pick with enhanced grasping characteristics.

4.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Galetzky in view of Byrnes, DE202018000616 and Van Pamel.
Galetzky discloses a  tool  (100) integrally formed from a single material and comprising: an engagement portion, configured to contact, strike, or otherwise engage a target material, device, or item; a handle portion, configured to receive a user’s fingers, thumbs, or hands wrapped there around; one or more openings or orifices (20) in the handle portion (see figure 7), configured such that during a use a user may maintain skin-to-skin contact between the user’s fingers, thumb, and/or hand; wherein the tool is used as a musical plectrum and the engagement portion is configured for striking, plucking, or otherwise contacting a string on a musical instrument ; further comprising a pinch portion (the area between the handle and the tip) disposed between the engagement portion and the handle portion, the pinch (any portion of the plectrum’s surface) portion configured to be gripped or pinched by a user’s fingers and/or thumbs; wherein the one or more openings or orifices are surrounded by the handle portion (the distal rounded end of the device)) wherein the one or more openings (see figure 2) or orifices are disposed in the pinch portion; wherein the one or more openings or orifices are formed from a cut- out or indent in the handle portion (see figures 1-9), and wherein the aperture is partially surrounded by the handle portion; wherein the one or more openings or orifices changes the flexibility of the tool (see claim 1). Galetzky further discloses wherein the tool is comprised of wood, nylon, celluloid, acetal, Delrin, fiberglass, carbon fiber, metal, silicone, non-porous plastics, or any combination thereof (column 1, line 29).
Galetzky does not disclose the use of orifices disposed in the engagement portion.
Byrnes discloses the use of a tool (10) integrally formed from a single material and comprising: an engagement portion, configured to contact, strike, or otherwise engage a target material, device, or item; a handle portion, configured to receive a user’s fingers, thumbs, or hands wrapped there around with one or more openings or orifices (32) are disposed in the engagement portion; wherein the tool further comprises one or more protrusions, indents,  textures, ridges, or other surface features configured to assist with a user’s grip of the tool (see figure 1).
Galetzky and Byrnes do not disclose of a handle extending from a side.

DE202018000616 discloses the use of a tool integrally formed with an engagement portion and  handle portion extending laterally from a side of the engagement portion (see the figure). 
Galetzky, Byrnes, and DE202018000616  do not disclose a specific size and shapes orifice.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed in Galetzky to include the orifice in the engagement portion as disclosed in Byrnes, the handle location as disclosed in DE202018000616in and a specific size and shape in order to provide a containing a flexible pick with enhanced grasping characteristics.
	Galetzky and Byrnes do not disclose the use of a hydrophobic coating.
	Van Pamel disclose the use of coating for the use of a musical instrument element (paragraph 009).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed in Galetzky to include the orifice in the engagement portion as disclosed in Byrnes and the coating as disclosed in Van Pamel in order to provide a coating for a flexible pick with enhanced grasping characteristics. 

Response to Arguments
5.	Applicant's arguments filed 7/29/22 have been fully considered but they are not persuasive. The applicant t argues that the previously cited reference do not disclose the use of a handle extending laterally from a side.
 DE202018000616 discloses the use of a tool integrally formed with an engagement portion and  handle portion extending laterally from a side of the engagement portion. 
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837